COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 LAURA KNIGHT,                                 '
                                                              No. 08-12-00355-CR
                            Appellant,         '
                                                                 Appeal from the
 v.                                            '
                                                               346th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20090D02461)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until May 30, 2013. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Mary Elizabeth Bonney, Court Reporter for the 346th District

Court, for El Paso County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before May 30, 2013.

       IT IS SO ORDERED this 1st day of May, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.